Name: Commission Regulation (EEC) No 2281/88 of 25 July 1988 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/20 Official Journal of the European Communities 26 . 7. 88 COMMISSION REGULATION (EEC) No 2281/88 of 25 July 1988 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3677/86 is hereby amended as follws : 1 . The present Article 15 becomes Article 15 ( 1 ) and the following paragraph 2 is added : '2. Notwithstanding paragraph 1 , the period of validity of an authorization in respect of the products referred to in the second subparagraph of Article 28 ( 1 ) may not exceed three months.' 2 . The following subparagraph is added to Article 28 ( 1 ) : 'However, in case of the products specified in Article 1 of Regulation (EEC) No 804/68 (*) intended for the manufacture of products referred to in that Article or of goods listed in the Annex to that Regulation, the time-limit for re-export may not exceed four months. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), and in particular Article 31 thereof, Whereas Council Regulation (EEC) No 3677/86 (2) as last amended by Regulation (EEC) No 1754/88 (3), lays down provisions for the implementation of Regulation (EEC) No 1999/85 ; Whereas the provisions of Council Regulation (EEC) No 866/84 (4), as last amended by Regulation (EEC) No 886/88 (*), excluding milk products from inward processing arrangements and from certain usual forms of handling have been suspended until the end of the 1988/89 marketing year by Council Regulation (EEC) No 2236/88 (6) ; Whereas in view of the market situation for the milk products concerned the period of validity of the inward processing authorization should be limited ; whereas a non-renewable time-limit should also be set for dealing with the compensating products in one of the approved ways ; Whereas the procedure for the exchange of information should apply to all authorization granted in respect of milk products, even where the value does not exceed 100 000 ECU ; 0 OJ No L 148 , 28 . 6. 1968 , p. 13 .' 3 . The following subparagraph is added to Article 70 (3) (3): 'However, in respect of the products referred to in the second subparagraph of Article 28 ( 1 ), particulars must be supplied for every authorization granted, irrespective of the value of the products and irrespective of the code used to identify the economic condition.' Article 2 This Regulation shall enter into force on 26 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 188 , 20. 7 . 1985, p. 1 . 0 OJ No L 351 , 12. 12. 1986, p. 1 . (3) -OJ No L 156, 23. 6 . 1988 , p. 1 . (4) OJ No L 90, 1 . 4. 1984, p. 27 . 0 OJ No L 88 , 1 . 4. 1988 , p. 5 . (6) OJ No L 197, 26. 7 . 1988 .